Citation Nr: 1039963	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected paralysis of the left long thoracic nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran has active service from October 1973 to December 
1974.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, which 
denied the Veteran's claim of entitlement to an evaluation in 
excess of 10 percent for service-connected paralysis of the left 
long thoracic nerve.

Subsequent to the November 2009 Board remand directing the RO to 
schedule such, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO in Wichita, Kansas in 
April 2010.  A transcript of the hearing has been associated with 
the claims file. 

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of treatment records with a waiver 
of agency of original jurisdiction (AOJ) consideration.  38 
C.F.R. § 20.1304 (2009).  Therefore, the Board may properly 
consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran is service-connected for paralysis of the left long 
thoracic nerve, which is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8519.  
He asserts entitlement to an evaluation in excess of 10 percent 
for such disability. 

The Veteran last underwent VA examination for his paralysis of 
the left long thoracic nerve in February 2007.  At the time of 
the Veteran's April 2010 Board hearing, he reported that his 
condition had worsened and that his February 2007 VA examination 
was not thorough enough.  

Where a Veteran claims that his or her condition is worse than 
when originally rated, and the available evidence is too old for 
an adequate evaluation of the claimant's current condition, VA 
must provide a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  VA's duty to assist includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment.  Id.; see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the 
Veteran was last afforded a VA examination in February 2007 and 
has described more severe symptomatology since that time, the 
Board finds that a remand is necessary in order to afford the 
Veteran a contemporaneous medical examination.

The Board notes that the VA examiner, at the time of the February 
2007 examination, noted that results of recent electromyography 
testing (EMG) were of little value as the Veteran refused to 
complete such testing.  As a result, any information that may 
have been obtained as a result of that examination, and possibly 
would have been beneficial to the Veteran's claim, is not of 
record.  In this regard, the Board reminds the Veteran that the 
duty to assist is not a one-way street.  If a Veteran wishes help 
in developing his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his paralysis of 
the left long thoracic nerve.

The examiner should specify, in detail, 
all current manifestations of the 
Veteran's paralysis of the left long 
thoracic nerve.  In this regard, the 
examiner must report whether the Veteran 
demonstrates mild, moderate, or severe 
incomplete paralysis, or complete 
paralysis, with the inability to raise the 
arm above shoulder level, winged scapula 
deformity.  The examiner must report the 
presence of neuritis or neuralgia, if any, 
and the severity of such.  The examiner 
must also indicate whether any other 
peripheral nerves are involved and, if so, 
the severity of any impairment of such 
nerves.  

The Veteran's claims file and a copy of 
this remand should be made available to 
the examiner for review. 
The examiner should review the claims file 
in conjunction with the examination and 
make a note of such review in the 
examination report.  Any evaluations, 
studies, and tests, specifically to 
include EMG testing or a nerve conduction 
study, deemed necessary by the examiner 
should be conducted.

In offering any opinion, the examiner 
should take into consideration all the 
evidence of record, to include medical 
records as well as the Veteran's lay 
statements.  All opinions expressed should 
be accompanied by supporting rationale.

2.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's increased rating 
claim should be readjudicated based on the 
entirety of the evidence.  If the claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


